                  IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF NEW JERSEY
                             CAMDEN VICINAGE


DANIEL A. MARTELLI,

     Plaintiff,                           Civil No. 17-2950 (RMB)

          v.                            MEMORANDUM OPINION & ORDER

COMMISSIONER, SOCIAL SECURITY
ADMINISTRATION,

     Defendant.




BUMB, United States District Judge:

      This matter comes before the Court upon an appeal by

Plaintiff Daniel Martelli from a denial of social security

disability benefits on October 5, 2015, which was upheld by the

Appeals Council on February 23, 2017. [Record of Proceedings,

“R.P.”, p. 1-5]

      For the reasons set forth below, the Court vacates the

decision of the Administrative Law Judge (“ALJ”) and remands for

proceedings consistent with this Memorandum Opinion and Order’s

reasoning.


I.     STANDARD OF REVIEW

      When reviewing a final decision of an ALJ with regard to

disability benefits, a court must uphold the ALJ’s factual


                                  1
decisions if they are supported by “substantial evidence.” Knepp

v. Apfel, 204 F.3d 78, 83 (3d Cir. 2000); 42 U.S.C. §§ 405(g),

1383(c)(3).    “Substantial evidence” means “‘more than a mere

scintilla.    It means such relevant evidence as a reasonable mind

might accept as adequate to support a conclusion.’” Richardson v.

Perales, 402 U.S. 389, 401 (1971) (quoting Cons. Edison Co. v.

NLRB, 305 U.S. 197, 229 (1938)); Plummer v. Apfel, 186 F.3d 422,

427 (3d Cir. 1999).

     In addition to the “substantial evidence” inquiry, the court

must also determine whether the ALJ applied the correct legal

standards. See Friedberg v. Schweiker, 721 F.2d 445, 447 (3d Cir.

1983); Sykes v. Apfel, 228 F.3d 259, 262 (3d Cir. 2000).    The

Court’s review of legal issues is plenary. Sykes, 228 F.3d at 262

(citing Schaudeck v. Comm’r of Soc. Sec., 181 F.3d 429, 431 (3d

Cir. 1999)).

     The Social Security Act defines “disability” as the inability

“to engage in any substantial gainful activity by reason of any

medically determinable physical or mental impairment which can be

expected to result in death or which has lasted or can be expected

to last for a continuous period of not less than twelve months.” 42

U.S.C. § 1382c(a)(3)(A).   The Act further states,

     [A]n individual shall be determined to be under a
     disability only if his physical or mental impairment
     or impairments are of such severity that he is not
     only unable to do his previous work but cannot,
     considering his age, education, and work experience,
                                   2
     engage in any other kind of substantial gainful work
     which exists in the national economy, regardless of
     whether such work exists in the immediate area in
     which he lives, or whether a specific job vacancy
     exists for him, or whether he would be hired if he
     applied for work.

42 U.S.C. § 1382c(a)(3)(B).

     The Commissioner has promulgated a five-step, sequential

analysis for evaluating a claimant’s disability, as outlined in 20

C.F.R. § 404.1520(a)(4)(i-v).   In Plummer, 186 F.3d at 428, the

Third Circuit described the Commissioner’s inquiry at each step of

this analysis:

     In step one, the Commissioner must determine whether the
     claimant is currently engaging in substantial gainful
     activity. 20 C.F.R. § 1520(a). If a claimant is found to
     be engaged in substantial activity, the disability claim
     will be denied. Bowen v. Yuckert, 482 U.S. 137, 140 (1987).

    In step two, the Commissioner must determine whether the
    claimant is suffering from a severe impairment. 20
    C.F.R. § 404.1520(c). If the claimant fails to show that
    [his] impairments are “severe,” she is ineligible for
    disability benefits.

    In step three, the Commissioner compares the medical
    evidence of the claimant’s impairment to a list of
    impairments presumed severe enough to preclude any gainful
    work. 20 C.F.R. § 404.1520(d).    If a claimant does not
    suffer from a listed impairment or its equivalent, the
    analysis proceeds to steps four and five.

     Step four requires the ALJ to consider whether the claimant
     retains the residual functional capacity to perform her
     past relevant work. 20 C.F.R. § 404.1520(d). The claimant
     bears the burden of demonstrating an inability to return
     to her past relevant work. Adorno v. Shalala, 40 F.3d 43,
     46 (3d Cir. 1994). If the claimant is unable to resume
     her former occupation, the evaluation moves to the final
     step.

                                  3
      At this [fifth] stage, the burden of production shifts to
      the Commissioner, who must demonstrate the claimant is
      capable of performing other available work in order to
      deny a claim of disability. 20 C.F.R. § 404.1520(f). The
      ALJ must show there are other jobs existing in significant
      numbers in the national economy which the claimant can
      perform, consistent with her medical impairments, age,
      education, past work experience, and residual functional
      capacity. The ALJ must analyze the cumulative effect of
      all the claimant’s impairments in determining whether she
      is capable of performing work and is not disabled. See 20
      C.F.R. § 404.1523. The ALJ will often seek the assistance
      of a vocational expert at this fifth step. See Podedworny
      v. Harris, 745 F.2d 210, 218 (3d Cir. 1984).


II.   FACTUAL BACKGROUND

      The Court recites only the facts that are necessary to its

determination on appeal, which is narrow.

      Plaintiff was born in 1987, and was 19 years old at the

alleged onset date. [R.P., p. 97]        He applied for Social Security

Disability Benefits on January 1, 2013, alleging an onset of

disability of January 1, 2007. [R.P., p. 106-07] 1

      A disability hearing was held on August 3, 2015.      The ALJ

heard testimony from three witnesses: Plaintiff, Plaintiff’s

mother, and the Vocational Expert.

      A.   Plaintiff’s impairments

      At the disability hearing, Plaintiff testified that he

primarily suffers from Obsessive Compulsive Disorder (“OCD”), and



1  At the disability hearing Plaintiff amended the alleged onset
date to January 1, 2013. [R.P., p. 47]

                                     4
associated social anxiety.    [R.P. p. 57, 67] 2   Plaintiff testified

that it takes him “quite a bit longer” to “complete” rather basic

“tasks” because his OCD “causes . . . ruminations . . . that

interrupt [his] train of thought and [his] concentration.”      [R.P.,

p. 57, 68-69]    He further testified that his OCD also causes him

to perform “rituals” such as head nodding and eye blinking. [R.P.,

p. 65, 66] 3   The rituals and ruminations, Plaintiff testified, are

“physically exhausting” to the point where “three to four times

per week [he] feel[s] that he need[s] to take a nap . . . that’s

about two to three hours long.”    [R.P., p. 71] 4

     These symptoms-- the ruminations, rituals, and the exhaustion

that results-- Plaintiff and his mother testified, very

significantly slow the pace at which Plaintiff can perform a



2  Plaintiff’s medical history also includes Lyme disease infection
in 2005, and epileptic seizures which occurred sporadically
between 2005 and 2007. [R.P., p. 67] However, Plaintiff
testified that he has been “seizure free since February 2007. And
on a day-to-day basis [he] do[es] not have any physical
limitations due to Lyme disease.” [Id.] The ALJ found that
Plaintiff’s “seizure disorder is not severe” [R.P., p. 25], and
Plaintiff does not challenge this finding on appeal.

3  Plaintiff’s mother testified that Plaintiff also “has a lot of
rituals of checking, always checking,” “did I do that right? Or do
I understand that right?” [R.P., p. 75] Plaintiff explained, “I
will seek a lot of reassurance . . . you know, ‘Was it okay that I
did this, or was my word choice okay, was I polite to that
person.’ And those questions typically go all day.” [R.P., p. 71-
72]

4  Plaintiff’s mother similarly testified that Plaintiff’s OCD
“just seems to take a lot out of him.” [R.P., p. 78]
                                   5
variety of tasks.   For example, it takes Plaintiff two hours to

mow the lawn, but it takes his father “less than an hour” to mow

the same lawn.   [R.P., p. 58]    Plaintiff’s mother, with whom

Plaintiff lives, testified that “it takes him very long to, say

eat a meal or get ready for the day 5. . . . It could take him like

20 minutes to just pick [something] up [in his room] or just pull

up the covers or even to go get a shower.     It’s a good 40 minutes

to shave, a good 45 minutes.” 6

     Plaintiff testified that his OCD affects his pace more

severely when he performs tasks requiring greater “concentration

and critical thinking.”   [R.P., p. 69]    In this regard, Plaintiff

testified that he could only manage a 50% class load each semester

in college because reading is his biggest challenge.     [R.P., p.

59-60]   According to Plaintiff, “taking two courses with []

obsessive compulsive disorder . . . requires the same amount of

effort as five courses once did.” [R.P., p. 64]     In response to

the question, “[w]hen you’re working in a group setting, has your

pace ever been a problem with group assignments?”, Plaintiff

answered, “if I am in a meeting with [a] group, yes, it is.       I


5  Plaintiff testified it takes him “about 45 minutes” to eat
breakfast and “about 40 minutes” to “shower and put on [his]
clothes.” [R.P., p. 69]

6  Plaintiff’s mother also testified that she can fold towels four
or five times faster than Plaintiff. [R.P., p. 77] However,
Plaintiff testified that he folds towels in “about the same time
that it takes [his mother] to do it.” [R.P., p. 59]
                                    6
certainly-- it is difficult for me to maintain a pace with them.”

[R.P., p. 72-73]   Lastly, Plaintiff testified that he has

“routinely” taken “five to six hours” to complete tests which his

classmates were expected to finish in 75 minutes [R.P., p. 58],

and that it takes him about 30 minutes to read a single textbook

page, or about 15 hours to read an average textbook chapter.

[R.P., p. 64]

      To treat his alleged disabilities, Plaintiff has been in

psychotherapy with Dr. Hicks since 2007, and has received

cognitive behavioral therapy from Dr. Newman since 2009.     [R.P. p.

66]   The doctors’ records-- which reflect diagnoses of OCD and

social anxiety disorder-- are discussed at length in the ALJ’s

decision. [see R.P., p. 32-37]    They are consistent with the

testimony concerning Plaintiff’s ruminations and rituals, and

reflect an “extraordinarily slow reading rate,” with executive

functioning test results in the first percentile for both reading

comprehension and reading rate.    [R.P., p. 30, 36]

      B.   Vocational Expert’s Testimony

      The Vocational Expert testified that a hypothetical

individual with Plaintiff’s age and education, with limitations of

no “work at a rapid production rate pace” and “only occasional

reading,” could perform the work of a “hand packager,” a

“furniture assembler,” and a “routing clerk.”    [R.P., p. 80-81]

      The Vocational Expert also testified that the hypothetical
                                   7
individual could sustain such jobs even if he could only sustain

focus, concentration, and attention for two hours at a time and

then required a rest break of five minutes.    [R.P., p. 83-84]


III.   ALJ’S DETERMINATION

       The ALJ concluded that “the claimant has not been under a

disability as defined in the Social Security Act since January 3,

2013.” [R.P., p. 38]    Relevant to the issues presented on appeal,

the ALJ found that “the claimant has the residual functional

capacity to perform a full range of work at all exertional levels

but with the following nonexertional limitations: the claimant

cannot work at a rapid production rate pace . . . and can only . .

. sustain focus, concentration, and attention for 2 hours and then

requires a rest break of 5 minutes.”    [R.P., p. 30]

       However, the ALJ also found “that the claimant has a marked

level of limitation in concentration, persistence or pace. . . .

The claimant’s deficits in this category arise from his

difficulties with pace as demonstrated throughout his longitudinal

medical history.    In addition, deficits in attention, stress and

changes in routine all combine to result in a marked limitation in

this category.”    [R.P., p. 29]


IV.    ANALYSIS

       Plaintiff argues that the ALJ’s residual functional capacity

determination is not supported by substantial evidence because the
                                   8
ALJ’s finding that Plaintiff can perform all but “rapid production

rate pace jobs,” so long as 5-minute rest breaks are given every

two hours, is irreconcilably inconsistent with the ALJ’s finding

that Plaintiff has marked “difficulties with pace as demonstrated

throughout his longitudinal medical history. . . . [and] deficits

in attention, stress and changes in routine.”   [R.P., p. 29]

Plaintiff explains, the RFC “does not restrict ordinary production

pace jobs, only those that are particularly ‘rapid’ in nature.”

[Dkt #7, p. 15]   Plaintiff attributes this asserted error to the

ALJ’s failure to adequately incorporate Plaintiff’s pace deficits

into the hypothetical posed to the Vocational Expert at the

disability hearing.

     In support of this argument, Plaintiff relies upon Ramirez v.

Barnhart, 372 F.3d 546 (3d Cir. 2004), which held that the ALJ’s

decision was not supported by substantial evidence because the

hypothetical posed to the Vocational Expert did not take into

account deficiencies in claimant’s pace.   In Ramirez, the

vocational expert concluded that the claimant could perform the

jobs of assembler, hand packer, and production inspector.    372

F.3d at 549.   The Third Circuit explained, however, that the

vocational expert “may have changed her answer” if the ALJ’s

hypothetical had included a limitation consistent with the ALJ’s

own finding that the claimant often suffered from deficiencies in

concentration, persistence or pace.   Id. at 554.   The Court
                                  9
reasoned, “[m]any employers require a certain output level from

their employees over a given amount of time, and an individual

with deficiencies in pace might be able to perform simple tasks,

but not over an extended period of time.”    Id.

     The Commissioner responds that this case is distinguishable

from Ramirez insofar as unlike the ALJ’s hypothetical in Ramirez,

which did not include any limitation at all related to pace, the

ALJ in this case did include a pace limitation: the ALJ instructed

the Vocational Expert to “assume that [the hypothetical]

individual is limited such that they cannot work at a rapid

production rate pace.”   [R.P., p. 80]

     Plaintiff replies that “[h]ere the ALJ . . . simply

eliminated particularly ‘rapid’ production pace jobs, leaving

intact, and unrestricted, normal production pace, which is

equivalent to no limitation in this area.”    [Dkt #11, p. 5]

     The Court cannot determine on this record whether, consistent

with the teaching of Ramirez, the ALJ adequately incorporated her

own findings concerning Plaintiff’s marked pace deficits in the

hypothetical she posed to the Vocational Expert.    The ALJ found

“that the claimant has a marked level of limitation in . . . pace”

[R.P., p. 29], yet the hypothetical provided to the Vocational

Expert only excluded rapid production pace jobs.    The Court cannot

discern how this limitation squares with the record evidence that

Plaintiff cannot perform daily tasks of living-- such as shaving--
                                 10
at a typical rate.   Perhaps the ALJ found Plaintiff’s evidence in

this regard not credible, or exaggerated, however, if this is so,

the ALJ did not articulate such a finding anywhere in her

decision, nor any reasoning supporting such a finding.   Rather,

the ALJ simply stated, in conclusory fashion, “I find . . . the

claimant’s statements concerning the intensity, persistence and

limiting effects of these symptoms are not entirely credible.”

[R.P., p. 31] 7

      “The Third Circuit has held that access to the

Commissioner’s reasoning is [] essential to a meaningful court

review.” Sanford v. Comm’r of Soc. Sec., No. CIV. 13-0366 NLH,

2014 WL 1294710, at *2 (D.N.J. Mar. 28, 2014)(citing Gober v.

Matthews, 574 F.2d 772, 776 (3d Cir. 1978)); see also Stockett v.

Comm’r of Soc. Sec., 216 F. Supp. 3d 440, 456 (D.N.J. 2016)(“The

Third Circuit ‘requires the ALJ to set forth the reasons for his

decision.’”)(quoting Burnett v. Comm’r of Soc. Sec. Admin., 220

F.3d 112, 123 (3d Cir. 2000))(Bumb, D.J.).   The Court cannot

determine on the present record whether the ALJ’s decision was




7  Considering the limit on reading that was incorporated into the
hypothetical, perhaps the ALJ believed that Plaintiff’s OCD
symptoms significantly interfered with higher level thinking tasks
such as reading, but did not significantly interfere with simpler
tasks such as folding towels. Had the ALJ articulated this
distinction, and supported such a distinction with record evidence
or credibility determinations, a different result might obtain in
this case.
                                 11
supported by substantial evidence because it presently lacks the

requisite access to the ALJ’s reasoning concerning why the

hypothetical posed to the Vocational Expert excluded only rapid

paced production rates.   It may well be the case that, upon remand,

the ALJ will arrive at the same decision.    At this juncture,

however, the ALJ must provide additional explanation for the

decision.   As such, the Court vacates the decision of the ALJ and

remands for proceedings consistent with the above analysis.

ACCORDINGLY, it is on this 29th day of October, 2018,

     ORDERED that the decision of the Administrative Law Judge is

VACATED and the case is REMANDED for further proceedings

consistent with this Memorandum Opinion; and it is further

     ORDERED that the Clerk of Court shall close this case.




                                      ___s/ Renée Marie Bumb___
                                      RENÉE MARIE BUMB, U.S.D.J.




                                 12
